UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-Q QUARTERLY SCHEDULE OF PORTFOLIO HOLDINGS OF REGISTERED MANAGEMENT INVESTMENT COMPANY Investment Company Act file number 811-10401 Trust for Professional Managers (Exact name of registrant as specified in charter) 615 East Michigan Street Milwaukee, WI 53202 (Address of principal executive offices) (Zip code) Adam W. Smith U.S. Bancorp Fund Services, LLC 615 East Michigan Street Milwaukee, WI 53202 (Name and address of agent for service) (414) 765-6115 Registrant's telephone number, including area code Date of fiscal year end: August 31, 2015 Date of reporting period:May 31, 2015 Item 1. Schedule of Investments. William Blair Directional Multialternative Fund Schedule of Investments May 31, 2015 (Unaudited) Shares Value COMMON STOCKS - 65.62% Automobiles & Components - 2.80% American Axle & Manufacturing Holdings, Inc. (a)(b) $ Fuji Heavy Industries Ltd. (a)(c) General Motors Co. (a) Tesla Motors, Inc. (a)(b) Toyo Tire & Rubber Co. Ltd. (a)(c) Toyota Motor Corp. (a)(c) Winnebago Industries, Inc. (a) Banks - 10.00% American National Bankshares, Inc. (a) Bank of America Corp. (a) BSB Bancorp, Inc. (a)(b) Cheviot Financial Corp. (a) Citigroup, Inc. (a) Eastern Virginia Bankshares, Inc. (a) Fifth Third Bancorp (a) First Community Bancshares, Inc. (a) First Financial Bancorp (a) FS Bancorp, Inc. (a) Great Western Bancorp, Inc. (a) HomeTrust Bancshares, Inc. (a)(b) Hudson City Bancorp, Inc. (a) JPMorgan Chase & Co. (a) KeyCorp (a) Lakeland Bancorp, Inc. (a) Malvern Bancorp, Inc. (a)(b) MGIC Investment Corp. (a)(b) Middleburg Financial Corp. (a) National Bank Holdings Corp. (a) National Commerce Corp. (a)(b) Opus Bank (a) Peoples Bancorp of Noth Carolina, Inc. (a) Radian Group, Inc. (a) Seacoast Banking Corp. of Florida (a)(b) SI Financial Group Inc. (a) Square 1 Financial, Inc. (a)(b) SVB Financial Group (a)(b) Westfield Financial, Inc. (a) Yadkin Financial Corp. (a)(b) Zions Bancorporation (a) Capital Goods - 2.18% Cummins, Inc. (a) Eaton Corp. PLC (a)(c) GrafTech International Ltd. (b) HD Supply Holdings, Inc. (a)(b) Navistar International Corp. (a)(b) Neff Corp. (a)(b) Stock Building Supply Holdings, Inc. (a)(b) USG Corp. (a)(b) Commercial& Professional Services - 2.54% Atento SA (a)(b)(c) Edenred (a)(c) Equifax, Inc. (a) Experian PLC (a)(c) Huron Consulting Group, Inc. (a)(b) ManpowerGroup, Inc. (a) Nielsen NV (a) Robert Half International, Inc. (a) SThree PLC (a)(c) TriNet Group, Inc. (a)(b) Verisk Analytics, Inc. (a)(b) WageWorks, Inc. (a)(b) West Corp. (a) Consumer Durables & Apparel - 4.81% Beazer Homes USA, Inc. (a)(b) Century Communities, Inc. (a)(b) Crocs, Inc. (a)(b) D.R. Horton, Inc. (a) G-III Apparel Group Ltd. (a)(b) Gildan Activewear, Inc. (a)(c) GoPro, Inc. (a)(b) Kate Spade & Co. (a)(b) KB Home (a) Michael Kors Holdings, Ltd. (a)(b)(c) NIKE, Inc. (a) PVH Corp. (a) Steven Madden Ltd. (a)(b) TRI Pointe Homes, Inc. (a)(b) UCP, Inc. (a)(b) VF Corp. (a) WCI Communities, Inc. (a)(b) William Lyon Homes (a)(b) Consumer Services - 1.87% Accordia Golf Trust (a)(c) H&R Block, Inc. (a) Morgans Hotel Group Co. (a)(b) Pinnacle Entertainment, Inc. (a)(b) Starwood Hotels & Resorts Worldwide,Inc. (a) Diversified Financials - 6.40% Ally Financial, Inc. (a)(b) American Express Co. (a) Ashford, Inc. (a)(b) Capital One Financial Corp. (a) Cohen & Steers, Inc. (a) Cowen Group, Inc. (a)(b) Discover Financial Services (a) E*TRADE Financial Corp. (a)(b) FNF Group (a) Morgan Stanley (a) MSCI, Inc. (a) Mulpha International BHD (a)(b)(c) Navient Corp. (a) Nelnet, Inc. (a) Springleaf Holdings, Inc. (a)(b) State Street Corp. (a) Synchrony Financial (a)(b) The Goldman Sachs Group, Inc. (a) WisdomTree Investments, Inc. (a) Energy - 1.95% DNO Asa (a)(b)(c) Dresser-Rand Group, Inc. (a)(b) Emerald Oil, Inc. (a)(b) Ensco PLC (a)(c) Eurasia Drilling Co. Ltd.(a)(c) Nabors Industries Ltd. (a)(c) Rosetta Resources, Inc. (a)(b) Food & Staples Retailing - 0.13% SUPERVLU, Inc. (a)(b) Food, Beverage & Tobacco - 1.31% Lorillard, Inc. (a) Health Care Equipment & Services - 2.69% Boston Scientific Corp. (a)(b) Catamaran Corp. (a)(b)(c) Centene Corp. (a)(b) IMS Health Holdings, Inc. (a)(b) Kindred Healthcare, Inc. (a) Insurance - 0.00% Vardia Insurance Group ASA (a)(b)(c) Materials - 1.23% Boise Cascade Co. (a)(b) Louisiana-Pacific Corp. (a)(b) RTI International Metals, Inc. (a)(b) Vulcan Materials Co. (a) Media - 1.48% IMAX Corp. (a)(b)(c) Markit Ltd. (a)(b)(c) Rentrak Corp. (a)(b) Sky PLC (a)(c) The Walt Disney Co. (a) Time Warner Cable, Inc. (a) Twenty-First Century Fox, Inc. (a) Pharmaceuticals, Biotechnology & Life Sciences - 3.51% AbbVie, Inc. (a) Hospira, Inc. (a)(b) Mylan NV (a)(b)(c) Myriad Genetics, Inc. (a)(b) Perrigo Co. PLC (a)(c) Pfizer, Inc. (a) Synageva BioPharma Corp. (a)(b) Real Estate - 2.30% CA Immobilien Anlagen AG (a)(c) Jowa Holdings Co. Ltd. (a)(c) Realogy Holdings Corp. (a)(b) The Howard Hughes Corp. (a)(b) Tokyo Tatemono Co. Ltd. (a)(c) Retailing - 2.97% Amazon.com, Inc. (a)(b) American Eagle Outfitters, Inc. (a) Burlington Stores, Inc. (a)(b) Dollar General Corporation (a) DSW, Inc. (a) Expedia, Inc. (a) Express, Inc. (a)(b) Foot Locker, Inc. (a) Francescas Holdings Corp. (a)(b) Macy's, Inc. (a) Mattress Firm Holdings Corp. (a)(b) Netflix, Inc. (a)(b) Orbitz Worldwide, Inc. (a)(b) Staples, Inc. (a) The Mens Wearhouse, Inc. (a) TripAdvisor, Inc. (a)(b) Wayfair, Inc. (a)(b) Semiconductors & Semiconductor Equipment - 1.40% Applied Micro Circuits Corp. (a)(b) Avago Technologies Ltd. Broadcom Corp. First Solar, Inc. (a)(b) Freescale Semiconductor Ltd. (a)(b)(c) NXP Semiconductors NV (a)(b)(c) Sino-American Silicon Products, Inc. (a)(c) Sumco Corp. (a)(c) SunEdison Semiconductor Ltd. (a)(b)(c) Tokyo Electron Ltd. - ADR (a)(b) Software & Services - 9.60% Accenture PLC (a)(c) Activision Blizzard, Inc. (a) Adobe Systems, Inc. (a)(b) Akamai Technologies, Inc. (a)(b) Alibaba Group Holdings Ltd. - ADR (a)(b) Alliance Data Systems Corp. (a)(b) AOL, Inc. (a)(b) Automatic Data Processing, Inc. (a) Baidu, Inc. - ADR (a)(b) Benefitfocus, Inc. (a)(b) Cardtronics, Inc. (a)(b) Cognizant Technology Solutions Corp. - Class A (a)(b) CoStar Group, Inc. (a)(b) Cyan, Inc. (b) eBay, Inc. (a)(b) EPAM Systems, Inc. (a)(b) EVERTEC, Inc. (a)(c) ExlService Holdings, Inc. (a)(b) FleetMatics Group PLC (a)(b)(c) Gartner, Inc. (a)(b) Genpact Ltd. (a)(b)(c) Global Payments, Inc. (a) Google, Inc. - Class A (a)(b) Google, Inc. - Class C (a)(b) GrubHub, Inc. (a)(b) Guidewire Software, Inc. (a)(b) Heartland Payment Systems, Inc. (a) HomeAway, Inc. (a)(b) HubSpot, Inc. (a)(b) IGATE Corp. (a)(b) Informatica Corp. (a)(b) Intuit, Inc. (a) LendingClub Corp. (a)(b) Marketo, Inc. (a)(b) Microsoft Corp. (a) MYOB Group Ltd. (a)(b)(c) Qihoo 360 Technology Co. Ltd. - ADR (a)(b) Red Hat, Inc. (a)(b) salesforce.com, Inc. (a)(b) UBISOFT Entertainment (a)(b)(c) Vantiv, Inc. (a)(b) VeriFone Systems, Inc. (a)(b) Verint Systems, Inc. (a)(b) VeriSign, Inc. (a)(b) Visa, Inc. (a) WEX, Inc. (a)(b) Xoom Corp. (a)(b) Zillow Group, Inc. (a)(b) Technology Hardware & Equipment - 2.74% Apple, Inc. (a) Arista Networks, Inc. (a)(b) Ciena Corp. (a)(b) Cisco Systems, Inc. (a) F5 Networks, Inc. (a)(b) Harris Corp. Hewlett-Packard Co. (a) Nimble Storage, Inc. (a)(b) QUALCOMM, Inc. (a) Radware Ltd. (a)(b)(c) TE Connectivity Ltd. (a)(c) Western Digital Corp. (a) Transportation - 3.71% Avis Budget Group, Inc. (a)(b) Delta Air Lines, Inc. (a) Hertz Global Holdings, Inc. (a)(b) Irish Continental Group PLC (a)(c) Japan Airlines Co. Ltd. (a)(c) Ryder Systems, Inc. (a) Spirit Airlines, Inc. (a)(b) Swift Transportation Co. (a)(b) United Continental Holdings, Inc. (a)(b) TOTAL COMMON STOCKS (Cost $106,892,108) Principal Amount CONVERTIBLE BONDS - 0.12% Real Estate - 0.12% American Realty Capital Properties, Inc. 3.750%, 12/15/2020 (a) $ TOTAL CONVERTIBLE BONDS (Cost $189,271) CORPORATE BONDS - 2.51% NBG Finance PLC 4.375%, 04/30/2019 (a)(c) Novo Banco SA 3.500%, 01/02/2043 (a)(c) 3.500%, 02/19/2043 (a)(c) Raiffeisen Bank International AG 4.500%, 02/21/2025 (a)(c) Royal Bank of Scotland Group PLC 5.250%, 06/30/2049 (a)(c) Scientific Games International Inc. 6.625%, 05/15/2021 (a) Societe Generale SA 6.750%, 04/07/2049 (a)(c) Time Warner Cable, Inc. 5.875%, 11/15/2040 (a) TOTAL CORPORATE BONDS (Cost $4,169,891) FOREIGN GOVERNMENT NOTES/BONDS - 0.10% Hellenic Republic Government Bond 3.000%, 02/24/2028 (a)(c) TOTAL FOREIGN GOVERNMENT NOTES/BONDS (Cost $150,181) Shares MUTUAL FUNDS - 11.22% Diversified Financials - 1.15% American Capital Ltd. (a)(b) Fifth Street Finance Corp. (a) Funds, Trusts, and Other Financial Vehicles - 10.07% William Blair Macro Allocation Fund (a) TOTAL MUTUAL FUNDS (Cost $19,109,026) REAL ESTATE INVESTMENT TRUSTS - 1.01% Real Estate - 1.01% Campus Crest Communities, Inc.(a) Great Ajax Corp.(a) Hulic Reit, Inc. (a)(c) Invesco Office J-Reit, Inc. (a)(c) The Macerich Co.(a) TOTAL REAL ESTATE INVESTMENT TRUSTS (Cost $1,824,240) PURCHASED OPTIONS - 0.00% Contracts Call Options - 0.00% Orbitz Worldwide, Inc. Expiration: August 2015, Exercise Price $12.00 (b) TOTAL PURCHASED OPTIONS (Cost $14,915) MONEY MARKET FUNDS - 13.55% Shares Funds, Trusts, and Other Financial Vehicles - 13.55% Fidelity Institutional Money Market Fund - Government Portfolio, 0.010% (a)(e) TOTAL MONEY MARKET FUNDS (Cost $22,982,888) Total Investments (Cost $155,332,520) - 94.13% Other Assets in Excess of Liabilities - 5.87% TOTAL NET ASSETS - 100.00% $ (a) All or a portion of this security is pledged as collateral for written options, futures, forwards, and securities sold short. (b) Non-income producing security. (c) Foreign issued security. (d) Restricted security. (e) Variable rate security.The rate shown is as of May 31, 2015. ADR American Depositary Receipt The Schedule of Investments incorporates the Global Industry Classification Standard (GICS®).GICS was developed by and/or is the exclusive property of MSCI, Inc. ("MSCI") and Standard & Poor Financial Services LLC ("S&P").GICS is a service mark of MSCI and S&P and has been licensed for use by William Blair & Company. The accompanying notes are an integral part of these schedule of investments. William Blair Directional Multialternative Fund Schedule of Securities Sold Short May 31, 2015 (Unaudited) Shares Value SECURITIES SOLD SHORT EQUITIES AbbVie, Inc. ) $ ) ACE Ltd. (a) ) ) Acom Co. Ltd. (a) ) ) Alcoa, Inc. ) ) Alexion Pharmaceuticals, Inc. ) ) AMC Networks, Inc. ) ) American Realty Capital Properties, Inc. (b)(c) ) ) ANA Holdings, Inc. (a) ) ) Applied Materials, Inc. ) ) Associated Banc-Corp. ) ) Avago Technologies Ltd. (d) ) ) BB&T Corp. ) ) Best Buy Co., Inc. ) ) Boston Properties, Inc. (c) ) ) Charter Communications, Inc. ) ) Ciena Corp. ) ) Commonwealth Bank of Australia (a) ) ) Consumer Staples Select Sector SPDR Fund (d) ) ) Discovery Communicatns, Inc. ) ) Equinix, Inc. ) ) Expedia, Inc. ) ) FirstMerit Corp. ) ) Gaming & Leisure Properties, Inc. (c) ) ) Harris Corp. ) ) Health Care REIT, Inc. (c) ) ) iShares Core S&P Small-Cap ETF (d) ) ) iShares Global Utilities ETF (d) ) ) iShares MSCI Taiwan (d) ) ) iShares MSCI Emerging Markets ETF (d) ) ) iShares North American Tech-Software ETF (d) ) ) iShares PHLX Semiconductor ETF (d) ) ) iShares Russell 2000 ETF (d) ) ) iShares Russell 2000 Growth ETF (d) ) ) iShares Russell Mid-Cap Growth ETF (d) ) ) iShares S&P Small-Cap 600 Growth ETF (d) ) ) iShares North American Tech ETF (d) ) ) iShares US Comsumer Goods ETF (d) ) ) iShares US Technology ETF (d) ) ) iShares US Telecommunications ETF (d) ) ) Kintetsu Group Holdings Co. Ltd. (a) ) ) Lifepoint Health, Inc. ) ) Micron Technology, Inc. ) ) NBT Bancorp, Inc. ) ) New York Community Bancorp, Inc. ) ) Nielsen NV (a) ) ) Office Depot, Inc. ) ) Paychex, Inc. ) ) People's United Financial, Inc. ) ) PowerShares Dynamic Retail Portfolio (d) ) ) PowerShares NASDAQ Internet Portfolio (d) ) ) PureFunds ISE Cyber Security ETF (d) ) ) Raiffeisen Bank International AG (a) ) ) Regency Centers Corp. (c) ) ) Reynolds American, Inc. ) ) Rite Aid Corp. ) ) Scripps Networks Interact Inc. - Class A ) ) Sharp Corp. (a) ) ) SPDR S&P rust (d) ) ) SPDR S&P Transportation ETF (d) ) ) Sprouts Farmers Market, Inc. ) ) STERIS Corp. ) ) The Allstate Corp. ) ) The Boeing Co. ) ) The Chubb Corp. ) ) The Hain Celestial Group, Inc. ) ) The Kroger Co. ) ) The Priceline Group, Inc. ) ) The Progressive Corp. ) ) Travelers Companies, Inc. ) ) US Bancorp ) ) Vanguard Consumer Staples ETF (d) ) ) Vanguard Small-Cap Growth ETF (d) ) ) Viacom, Inc. ) ) Washington Federal, Inc. ) ) Whole Foods Market, Inc. ) ) TOTAL EQUITIES (Proceeds $41,899,766) ) Principal Amount CORPORATE BONDS The Hertz Corp. 7.375%, 01/15/2021 $ ) ) 6.250%, 10/15/2022 ) ) TOTAL BONDS (Proceeds $218,547) ) Total Securities Sold Short (Proceeds $42,118,313) $ ) (a) Foreign issued security. (b) Prefered stock. (c) Real estate investment trusts. (d) Exchange-traded fund. The accompanying notes are an integral part of these schedule of investments. William Blair Directional Multialternative Fund Schedule of Options Written May 31, 2015 (Unaudited) Contracts Value Call Options Media General, Inc. Contracts Expiration: June 2015, Exercise Price $15.00 ) $ ) Total Options Written (Premiums Received $4,958) $ ) The accompanying notes are an integral part of these schedule of investments. William Blair Directional Multialternative Fund Schedule of Open Futures Contracts May 31, 2015 (Unaudited) Description Number of Contracts Purchased / (Sold) Notional Value Settlement Month Unrealized Appreciation (Depreciation) S&P 500 E-Mini $ ) Jun-15 $ ) Total Futures Contracts Sold $ ) $ ) The accompanying notes are an integral part of these schedule of investments. William Blair Directional Multialternative Fund Schedule of Open Forward Currency Contracts May 31, 2015 (Unaudited) Purchase Contracts: Forward Currency U.S. $ Currency U.S. $ Unrealized Notional Expiration to be Value at to be Value on Appreciation Counterparty of contract Amount Date Received May 31, 2015 Delivered Origination Date (Depreciation) Morgan Stansley & Co., Inc. 7/2/2015 MYR USD $ ) Total Purchase Contracts $ ) Sale Contracts: Forward Currency U.S. $ Currency U.S. $ Unrealized Notional Expiration to be Value at to be Value on Appreciation Counterparty of contract Amount Date Received May 31, 2015 Delivered Origination Date (Depreciation) Morgan Stansley & Co., Inc. ) 7/15/2015 AUD ) USD ) $ ) Morgan Stansley & Co., Inc. ) 6/30/2015 CAD ) USD ) Morgan Stansley & Co., Inc. ) 6/18/2015 EUR ) USD ) Morgan Stansley & Co., Inc. ) 7/15/2015 EUR ) USD ) ) Morgan Stansley & Co., Inc. ) 6/26/2015 EUR ) USD ) ) Morgan Stansley & Co., Inc. ) 6/26/2015 GBP ) USD ) ) Morgan Stansley & Co., Inc. ) 7/6/2015 GBP ) USD ) ) Morgan Stansley & Co., Inc. ) 7/15/2015 JPY ) USD ) ) Morgan Stansley & Co., Inc. ) 6/26/2015 JYP ) USD ) Morgan Stansley & Co., Inc. ) 6/26/2015 SGD ) USD ) ) Total Sales Contracts $ The accompanying notes are an integral part of these schedule of investments. William Blair Directional Multialternative Fund Schedule of Total Return Swaps May 31, 2015 (Unaudited) Pay/Receive Unrealized Total Return on Termination Notional Number Appreciation Counterparty Reference Entity Reference Entity Financing Rate Date Amount of Units (Depreciation) Morgan Stansley & Co., Inc. ARRIS Group, Inc. Receive % 11/16/2016 ) ) $ ) Morgan Stansley & Co., Inc. AT&T, Inc. Receive -0.330 % 11/16/2016 ) ) Morgan Stansley & Co., Inc. Baker Hughes, Inc. Pay % 11/16/2016 ) Morgan Stansley & Co., Inc. Ball Corporation Receive % 11/16/2016 ) ) Morgan Stansley & Co., Inc. BCE, Inc. Receive % 11/16/2016 ) ) ) Morgan Stansley & Co., Inc. BCE, Inc. Pay % 11/16/2016 ) Morgan Stansley & Co., Inc. BG Group PLC Pay % 11/16/2016 ) Morgan Stansley & Co., Inc. BHP Billiton PLC Receive % 11/27/2016 ) ) Morgan Stansley & Co., Inc. CSR PLC Pay % 11/16/2016 ) Morgan Stansley & Co., Inc. Directv Group, Inc. - Class A Pay % 11/16/2016 ) Morgan Stansley & Co., Inc. Dollar Tree, Inc. Receive -0.330 % 11/16/2016 ) ) Morgan Stansley & Co., Inc. Domino Printing Sciences PLC Pay % 11/16/2016 ) Morgan Stansley & Co., Inc. Family Dollar Stores Pay % 11/16/2016 ) Morgan Stansley & Co., Inc. Greene King Receive -1.433 % 11/16/2016 ) ) Morgan Stansley & Co., Inc. Halliburton Co. Receive -0.330 % 11/16/2016 ) ) Morgan Stansley & Co., Inc. iiNet Ltd. Pay % 11/16/2016 ) Morgan Stansley & Co., Inc. Independence Group NL Receive % 11/16/2016 ) ) Morgan Stansley & Co., Inc. Jazztel Pay % 11/16/2016 Morgan Stansley & Co., Inc. Kabel Deutschland Holding AG Pay % 11/16/2016 Morgan Stansley & Co., Inc. Media Gerneral, Inc. Pay % 11/16/2016 ) Morgan Stansley & Co., Inc. Norbert Dentressangle S.A. Pay % 11/16/2016 Morgan Stansley & Co., Inc. Pace PLC Pay % 11/16/2016 ) Morgan Stansley & Co., Inc. Pirelli & C. SpA Pay % 11/16/2016 ) Morgan Stansley & Co., Inc. Rexam PLC Pay % 11/16/2016 ) Morgan Stansley & Co., Inc. Rio Tinto PLC Receive % 11/16/2016 ) ) Morgan Stansley & Co., Inc. Royal Dutch Shell PLC- Class B Receive -0.249 % 11/16/2016 ) ) Morgan Stansley & Co., Inc. Sirius Resources NL Pay % 11/16/2016 ) Morgan Stansley & Co., Inc. Spirit Pub Co. PLC Pay % 11/16/2016 ) Morgan Stansley & Co., Inc. STERIS Corp. Receive -0.127 % 11/16/2016 ) ) Morgan Stansley & Co., Inc. Swedish Orphan Biovitrum AB Pay % 11/16/2016 80 Morgan Stansley & Co., Inc. Synergy Health PLC Pay % 11/16/2016 ) Morgan Stansley & Co., Inc. Syngenta AG Pay % 11/16/2016 Morgan Stansley & Co., Inc. Telecity Group PLC Pay % 11/16/2016 ) Morgan Stansley & Co., Inc. TNT Express NV Pay % 11/16/2016 Morgan Stansley & Co., Inc. TSB Banking PLC Pay % 11/16/2016 Morgan Stansley & Co., Inc. World Duty Free SpA Pay % 11/16/2016 Total net unrealized depreciation on total return swaps $ ) The accompanying notes are an integral part of these schedule of investments. The cost basis of investments for federal income tax purposes at May 31, 2015 was as follows*: Cost of investments $ Gross unrealized appreciation on futures - Gross unrealized appreciation on forwards Gross unrealized appreciation on swaps Gross unrealized appreciation on investments Gross unrealized appreciation on short positions Gross unrealized appreciation on written options - Gross unrealized depreciation on futures ) Gross unrealized depreciation on forwards ) Gross unrealized depreciation on swaps ) Gross unrealized depreciation on investments ) Gross unrealized depreciation on short positions ) Gross unrealized depreciation on written options ) Net unrealized appreciation $ *Because tax adjustments are calculated annually, the above table does not reflect tax adjustments. The Fund will report tax adjustments in the first annual report dated August 31, 2015. Organization Trust for Professional Managers (the “Trust”) was organized as a Delaware statutory trust under a Declaration of Trust dated May 29, 2001. The Trust is registered under the Investment Company Act of 1940, as amended (the “1940 Act”), as an open-end management investment company.The William Blair Directional Multialternative Fund (the “Fund”) represents a distinct series with its own investment objectives and policies within the Trust.The investment objective of the Fund is that it seeks to achieve capital appreciation with moderate volitility and moderate correlation to the broader market.The Trust may issue an unlimited number of shares of beneficial interest at $0.001 par value. The assets of the Fund are segregated, and a shareholder’s interest is limited to the Fund in which shares are held.The Fund commenced operations on October 29, 2014. Significant Accounting Policies The following is a summary of significant accounting policies consistently followed by the Fund in the preparation of these schedules of investments.These policies are in conformity with generally accepted accounting principles in the United States of America (“GAAP”). Investment Valuation Each security owned by the Fund that is listed on a securities exchange is valued at its last sale price on that exchange on the date as of which assets are valued.When a security is listed on more than one exchange, the Fund will use the price of the exchange that the Fund generally considers to be the principal exchange on which the stock is traded. Fund securities including common stocks, convertible preferred stocks, exchange traded funds and rights, listed on the NASDAQ Stock Market, Inc. ("NASDAQ") will be valued at the NASDAQ Official Closing Price ("NOCP"), which may not necessarily represent the last sale price.If the NOCP is not available, such securities shall be valued at the last sale price on the day of valuation.If there has been no sale on such exchange or on NASDAQ on such day, the security is valued at the mean between the bid and asked prices on such day and will generally be classified as Level 2.When market quotations are not readily available, any security or other asset is valued at its fair value as determined under procedures approved by the Trust’s Board of Trustees.These fair value procedures will also be used to price a security when corporate events, events in the securities market and/or world events cause the Adviser to believe that a security’s last sale price may not reflect its actual fair value.The intended effect of using fair value pricing procedures is to ensure that the Fund is accurately priced. Debt securities other than short-term instruments are valued at the mean between the closing bid and ask prices provided by a pricing service (“Pricing Service”).If the closing bid and ask prices are not readily available, the Pricing Service may provide a price determined by a matrix pricing method or other analytical pricing models.The Fund's Pricing Services use multiple valuation techniques to determine fair value.In instances where sufficient market activity exists, the Pricing Services may utilize a market-based approach through which quotes from market makers are used to determine fair value.In instances where sufficient market activity may not exist or is limited, the Pricing Services also utilize proprietary valuation models which may consider market characteristics such as benchmark yield curves, option-adjusted spreads, credit spreads, estimated default rates, coupon rates, anticipated timing of principal repayments, underlying collateral, and other unique security features in order to estimate the relevant cash flows, which are then discounted to calculate the fair value and generally will be classified as Level 2.Fixed income securities including corporate bonds, convertible bonds, municipal bonds and bank loans are normally valued on the basis of quotes obtained from brokers and dealers or a Pricing Service.Securities that use similar valuation techniques and inputs as described above are categorized as Level 2 of the fair value hierarchy.Fixed income securities purchased on a delayed-delivery basis are typically marked to market daily until settlement at the forward settlement date.Short-term debt securities such as commercial paper, bankers acceptances and U.S. Treasury Bills, having a maturity of less than 60 days are valued at amortized cost.If a short-term debt security has a maturity of greater than 60 days, it is valued at market price.Any discount or premium is accreted or amortized on a straight-line basis until maturity. Exchange-traded options are valued at the composite price, using the National Best Bid and Offer quotes (“NBBO”).NBBO consists of the highest bid price and lowest ask price across any of the exchanges on which an option is quoted, thus providing a view across the entire U.S. options marketplace.Specifically, composite pricing looks at the last trades on the exchanges where the options are traded.If there are no trades for the option on a given business day, composite option pricing calculates the mean of the highest bid price and lowest ask price across the exchanges where the option is traded and will generally be classified as Level 2.Futures contracts are valued at the last sale price at the closing of trading on the relevant exchange or board of trade.If there was no sale on the applicable exchange or board of trade on such day, they are valued at the average of the quoted bid and ask prices as of the close of such exchange of board of trade. Over-the-counter financial derivative instruments, such as foreign currency contracts, futures, or swaps agreements, derive their value from underlying asset prices, indices, reference rates, and other inputs or a combination of these factors.These contracts are normally valued on the basis of broker dealer quotations or a Pricing Service at the settlement price determined by the relevant exchange.Depending on the product and the terms of the transaction, the value of the derivative contracts can be estimated by a Pricing Service provider using a series of techniques, including simulation pricing models.The pricing models use inputs that are observed from actively quoted markets such as issuer details, indices, spreads, interest rates, curves, dividends and exchange rates.Derivatives that use similar valuation techniques and inputs as described above are categorized as Level 2 of the fair value hierarchy. Forward currency contracts are presented at fair value measured by the difference between the forward exchange rates (“forward rates”) at the dates of the entry into the contracts and the forward rates at the reporting date, and such differences are included in the Schedule of open forward currency contracts. Swap agreements are generally traded over the counter and are valued by a Pricing Service using observable inputs.In the event the Adviser determines the price of a swap in this manner does not represent market value, the fair value of the subject swap shall be determined in accordance with the Trust’s fair value procedures. Redeemable securities issued by open-end, registered investment companies, including money market funds, are valued at the net asset value (“NAV”) of such companies for purchase and/or redemption orders placed on that day. Financial Accounting Standards Board (“FASB”) Accounting Standards Codification, “Fair Value Measurements and Disclosures” Topic 820 (“ASC 820”), establishes an authoritative definition of fair value and sets out a hierarchy for measuring fair value.ASC 820 requires an entity to evaluate certain factors to determine whether there has been a significant decrease in volume and level of activity for the security such that recent transactions and quoted prices may not be determinative of fair value and further analysis and adjustment may be necessary to estimate fair value.ASC 820 also requires enhanced disclosure regarding the inputs and valuation techniques used to measure fair value in those instances as well as expanded disclosure of valuation levels for major security types.These inputs are summarized in the three broad levels listed below: Level 1 – Quoted prices in active markets for identical securities. Level 2 – Other significant observable inputs (including quoted prices for similar securities, interest rates, prepayment speeds, credit risk, etc.). Level 3 – Significant unobservable inputs (including the Fund’s own assumptions in determining the fair value of investments). The inputs or methodology used for valuing securities are not necessarily an indication of the risk associated with investing in those securities. The following is a summary of the inputs used to value the Fund’s investments carried at fair value as of May 31, 2015: Level 1 Level 2 Level 3 Total Assets(1): Common Stocks $ $ $
